

Exhibit 10.d.77


2006 Management Compensation Plan Description


CEO and officer compensation includes three components: Base salary is intended
to be set at approximately the 50th percentile for base salary compensation at
comparable companies. Short-term incentive compensation is intended to
compensate officers for Company performance and is linked to defined Company
performance metrics, such that if performance targets are achieved, officers’
direct compensation (base salary plus short-term incentive) would approximate
the 40-50th percentile of total direct compensation at comparable companies.
Performance metrics for short-term incentive compensation include customer
service (60%), based on meeting or exceeding seventeen specified customer
service quality performance standards in the Company's service quality plan
approved by the Vermont Public Service Board, and creating value for
shareholders (40%), based on the Company’s annual consolidated return on equity.
The Compensation Committee (with respect to the CEO) and the Board of Directors
(with respect to other executive officers) retain discretion to reduce
short-term incentive compensation in light of events or circumstances that would
make it inappropriate to award short-term incentive compensation strictly in
accordance with these performance metrics. Long-term incentive compensation is
designed to provide long-term incentives for future Company performance and is
intended to bring total officer compensation to approximately the 40th
percentile of total compensation paid to equivalent executives at comparable
companies, if target performance criteria are met.